872 F.2d 1029
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eddie THOMPSON, Jr., Isiah Smith, Plaintiffs-Appellants,v.KENTUCKY DEMOCRATIC PARTY, Pat Goins, Democratic NationalCommittee, Compliance Assistance Committee,Standing Committee on Credentials, K.Leroy Irvis, Defendants-Appellees.
No. 88-6114.
United States Court of Appeals, Sixth Circuit.
April 13, 1989.

1
Before KEITH and KENNEDY, Circuit Judges, and RICHARD B. McQUADE, District Judge.*

ORDER

2
These pro se plaintiffs appeal the judgment of the district court dismissing their cause of action filed pursuant to 42 U.S.C. Sec. 1973, and 42 U.S.C. Secs. 1983 and 1985.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiffs sought an interpretation of the rules of the Kentucky Democratic Party for delegate selection to the Democratic National Convention.  The district court dismissed the complaint with prejudice because it involved a nonjusticiable political question.


4
On appeal, the plaintiffs argue that the Kentucky Democratic Party and the Democratic National Committee unconstitutionally applied the delegate selection rules so as to discriminate against them and that the delegation selection rules are per se racially discriminatory.


5
Upon review, we find that the district court did not err by dismissing the complaint on the grounds that it involved a nonjusticiable political question.   See Wymbs v. Republican State Executive Comm. of Fla., 719 F.2d 1072, 1076 (11th Cir.1983), cert. denied, 465 U.S. 1103 (1984), citing O'Brien v. Brown, 409 U.S. 1 (1972).


6
Accordingly, for the reasons set forth in the district court's opinion and order dated July 19, 1988, we hereby affirm the judgment of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Richard B. McQuade, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation